       Western District of Texas - Waco Divsion                                              6:19-cv-00029-ADA

         John Fairchild, et al v. Coryell County, Texas, et al.

                                                                     Ms. Kristie M. Davis

                                                                                                              20-50237
                                                March 23, 2020




 N/A

                                                                                                          N/A (Form completed 4-6-20)

    Bruce K. Thomas                                                                 214.296-9650

   Plaintiffs/Appellants John Fairchild and Susie Fairchild, individually, and in representative capacities

12900 Preston Road, Ste 590, Dallas, TX 75230
